Case 1:20-cv-00036-HYJ-SJB ECF No. 66, PageID.739 Filed 06/08/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

CHARLES JONES, as Personal Representative
of the Estate of WADE JONES, deceased,

               Plaintiff,                                    Case No.: 1:20-cv-00036
       v.                                                    Hon. Judge Paul L. Maloney
                                                             Magistrate Judge Sally J. Berens
KENT COUNTY, et. al.

               Defendants.
_____________________________________________________/
BUCKFIRE LAW FIRM             CHAPMAN LAW GROUP
Jennifer G. Damico (P51403)   Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff        LL.M. (P37603)
29000 Inkster Road, Suite 150 Attorney for Corizon Defendants
Southfield, MI 48034          1441 West Long Lake Rd., Suite 310
(248) 569-4646                Troy, MI 48098
(248) 569-6737 (fax)          (248) 644-6326
Jennifer@buckfirelaw.com      rchapman@chapmanlawgroup.com

VARNUM LLC
Timothy E. Eagle (P38193)
Attorney for Kent County
Defendants
P.O. Box 352
Grand Rapids, MI 49501
(616) 336-6537

_____________________________________________________/


            PLAINTIFF, CHARLES JONES’ MOTION TO COMPEL THE INSURANCE
                 AGREEMENT FROM THE CORIZON DEFENDANTS


       NOW COMES Plaintiff, Charles Jones, as Personal Representative of the Estate of Wade

Jones, Deceased (“Plaintiff”), through his attorneys, The Buckfire Law Firm, and for his Motion

to Compel the Insurance Agreement from the Corizon Defendants, hereby relies on FED. R. CIV.

P. 26(a)(1)(A)(iv), FED. R. CIV. P.37(a)(3)(A) and (a)(5)(A), and his Brief in Support.
Case 1:20-cv-00036-HYJ-SJB ECF No. 66, PageID.740 Filed 06/08/20 Page 2 of 8




       Pursuant to FED. R. CIV. P. 37(a)(1) and the W.D. MICH. LCIVR 7.1(d), Plaintiff’s counsel

certifies that she conferred with Defendants’ counsel in an effort to obtain the insurance agreement

but the Corizon Defendants have refused to produce it. (Ex. 1)

       Plaintiff respectfully requests this Honorable Court grant his Motion to Compel, Order the

production of the insurance agreement within five (5) days, and award Plaintiff costs and

reasonable attorney’s fees in having to bring this motion.

                                                     Respectfully submitted,

                                                     BUCKFIRE & BUCKFIRE, P.C.

                                              BY:     /S/   JENNIFER G.DAMICO
                                                     JENNIFER G. DAMICO (P51403)
                                                     Attorneys for Plaintiff
                                                     29000 Inkster Road, Suite 150
                                                     Southfield, MI 48034
                                                     (248) 234-9828
                                                     jennifer@buckfirelaw.com

       June 8, 2020
Case 1:20-cv-00036-HYJ-SJB ECF No. 66, PageID.741 Filed 06/08/20 Page 3 of 8




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

CHARLES JONES, as Personal Representative
of the Estate of WADE JONES, deceased,

               Plaintiff,                                   Case No.: 1:20-cv-00036
       v.                                                   Hon. Judge Paul L. Maloney
                                                            Magistrate Judge Sally J. Berens
KENT COUNTY, et. al.

               Defendants.
_____________________________________________________/
BUCKFIRE LAW FIRM             CHAPMAN LAW GROUP
Jennifer G. Damico (P51403)   Ronald W. Chapman Sr., M.P.A.,
Attorney for Plaintiff        LL.M. (P37603)
29000 Inkster Road, Suite 150 Attorney for Corizon Defendants
Southfield, MI 48034          1441 West Long Lake Rd., Suite 310
(248) 569-4646                Troy, MI 48098
(248) 569-6737 (fax)          (248) 644-6326
Jennifer@buckfirelaw.com      rchapman@chapmanlawgroup.com

VARNUM LLC
Timothy E. Eagle (P38193)
Attorney for Kent County
Defendants
P.O. Box 352
Grand Rapids, MI 49501
(616) 336-6537

_____________________________________________________/


       PLAINTIFF, CHARLES JONES’ BRIEF IN SUPPORT OF MOTION TO
 COMPEL THE INSURANCE AGREEMENT FROM THE CORIZON DEFENDANTS


       NOW COMES Plaintiff, Charles Jones, as Personal Representative of the Estate of Wade

Jones, Deceased (“Plaintiff”), through his attorneys, The Buckfire Law Firm, and for his Brief in

Support of Motion to Compel the Insurance Agreement from the Corizon Defendants, hereby

requests this Honorable Court grant his motion for the reasons set forth below.



                                                1
Case 1:20-cv-00036-HYJ-SJB ECF No. 66, PageID.742 Filed 06/08/20 Page 4 of 8




          For their initial disclosures, the Corizon Defendants produced a two-page declarations page

for a Lone Star Alliance Professional Liability Insurance Policy, policy number 4-453668, with

the named insured: Veritas Health Service, Inc. (Ex. 2) (Ex. 3) Despite multiple requests for the

entire policy, they refused to produce for inspection and copying, the insurance agreement that

may be liable to satisfy all or part of a possible judgment in violation of FED. R. CIV. P.

26(a)(1)(A)(iv). (Ex. 4)

          A.     RULE 26 INITIAL DISCLOSURES ARE MANDATORY.

          Defendants have offered absolutely no justification for not complying with the court rule.

They have admitted that the Lone Star Alliance Professional Liability Insurance Policy is an

insurance policy and that Lone Star Alliance is an insurance business, stating: “we provided you

with the declarations page reflecting our insurance agreement with Lone Star Alliance (an

insurance business) to satisfy all or part of a possible judgment against our client in this action.”

(Ex. 4)

          Defendants are playing fast and loose with Plaintiff and This Court knowing full-well the

that they must produce the complete policy and not merely a declarations page that “reflects their

insurance agreement.” An “insurance agreement” means the policy. This is not ambiguous.

          The court rule is self-executing:

          (a) REQUIRED DISCLOSURES.
          (1) Initial Disclosure.
          (A) In General. Except as exempted by Rule 26(a)(1)(A)(iv) or as otherwise stipulated or
          ordered by the court, a party must, without awaiting a discovery request, provide to the
          other parties:
          (iv) for inspection and copying as under Rule 34, any insurance agreement under
          which an insurance business may be liable to satisfy all or part of a possible
          judgment in the action or to indemnify or reimburse for payments made to satisfy the
          judgment.

FED. R. CIV. P. 26(a)(1)(A)(iv) (emphasis added)

                                                   2
Case 1:20-cv-00036-HYJ-SJB ECF No. 66, PageID.743 Filed 06/08/20 Page 5 of 8




       Plaintiff is entitled to the insurance agreement; not simply the declarations page. He does

not have to wait for a response to a formal discovery request, nor justify the relevancy of a request

as he would under Rule 34. N.T. v. Children’s Hosp. Med. Ctr., 2017 U.S. Dist. LEXIS 225549

(S.D. Ohio Jun. 30, 2017)(defendant’s argument that excess policies are “simply not relevant” and

therefore, not required under Rule 26(a)(1)(A)(iv), was rejected.); see also, Regalado v. Techtronic

Indus. N. Am., Inc., 2015 U.S. Dist. LEXIS 177983, at *5-6 (N.D. Tex. Feb. 24, 2015)(ordering

production of policies because “Rule 26(a)(1)(A)(iv)’s production requirement . . . is absolute,

and does not require a showing of relevance.”)

       In Meredith v. United Collection Bureau, Inc., 2016 U.S. Dist. LEXIS 156214 (N.D. Ohio

Nov. 10, 2016), the defendant produced only three pages of its $10,000,000.00 insurance policy

and argued that they were sufficient to allow the plaintiff to determine whether insurance coverage

was available in the case. Meredith at *18. The court noted that the defendant cited no legal

authority that would allow it to produce only those portions of its policy that it deemed relevant.

The plaintiff's motion to compel was granted, and the defendant was ordered to produce a complete

copy of its policy. Id. (emphasis added)

       Here, the Corizon Defendants cannot decide which portions of the policy they want to

produce or deem important or relevant. They know better and are simply frustrating Plaintiff’s

efforts to prosecute his case.

       B.      PLAINTIFF IS ENTITLED TO SANCTIONS PURSUANT TO RULE
               37(a)(1), (3) AND (5).

       Where a party fails to provide an insurance agreement for inspection and copying, pursuant

to Rule 26, the opposing party may, after a good-faith attempt to confer and resolve the discovery

dispute, file a motion to compel disclosure of the policy and seek appropriate sanctions. FED. R.



                                                 3
Case 1:20-cv-00036-HYJ-SJB ECF No. 66, PageID.744 Filed 06/08/20 Page 6 of 8




CIV. P. 37(a)(1) and (3); Miller v. Tiger Style Corp., 2018 U.S. Dist. LEXIS 224127 (W.D. Tenn.

Nov. 7, 2018)

       Plaintiff’s counsel requested a copy of the full insurance agreement on three (3) occasions

by email. (Ex. 4) The first two emails were ignored. Defendants only responded after Plaintiff

threatened a motion stating: “we provided you with the declarations page reflecting our insurance

agreement with Lone Star Alliance (an insurance business) to satisfy all or part of a possible

judgment against our client in this action. In reviewing Rule 26(a)(1)(A)(iv), the court rule that

you previously cited, I believe that we have complied with the court rule.” Id.

       Plaintiff still attempted to avoid court intervention, and again requested the full agreement,

explaining that the court rule was authoritative and said: “[p]lease respond by advising whether

Defendants will produce the entire agreement and, if not, I am following the local rule and seeking

concurrence in Plaintiff’s motion to compel.” (Ex. 4). In their last email, on June 3, 2020,

Defendants responded:

                “The professional liability policy that we have given you is the
                only policy.

                As to the other issue of you wanting more than what we have
                provided concerning our liability insurance agreement with
                Lone Star Alliance, we have already stated our position.”

Id.

       Defendants have no intention of producing the policy without this Court’s intervention.

       Plaintiff is entitled to an Order compelling production of the full insurance policy. He is

entitled to reasonable sanctions, as the requirements Rule 26 are unequivocal, based upon the

following:

       FED. R. CIV. P. 37. FAILURE TO MAKE DISCLOSURES OR TO COOPERATE IN DISCOVERY;
       SANCTIONS




                                                 4
Case 1:20-cv-00036-HYJ-SJB ECF No. 66, PageID.745 Filed 06/08/20 Page 7 of 8




       (a) MOTION FOR AN ORDER COMPELLING DISCLOSURE OR DISCOVERY.

           (1) In General. On notice to other parties and all affected persons, a party may
               move for an order compelling disclosure or discovery. The motion must
               include a certification that the movant has in good faith conferred or attempted
               to confer with the person or party failing to make disclosure or discovery in
               an effort to obtain it without court action.

                              *        *     *       *       *

               (3) Specific Motions.
               (A) To Compel Disclosure. If a party fails to make a disclosure required by
               Rule 26(a), any other party may move to compel disclosure and for appropriate
               sanctions.

               (4) Evasive or Incomplete Disclosure, Answer, or Response. For purposes
               of this subdivision (a), an evasive or incomplete disclosure, answer, or
               response must be treated a failure to disclose, answer or respond.

               (5) Payment of Expenses; Protective Orders.
               (A) If the Motion Is Granted (or Disclosure or Discovery Is Provided After
               Filing). If the motion is granted—or if the disclosure or requested discovery
               is provided after the motion was filed—the court must, after giving an opportunity
               to be heard, require the party or deponent whose conduct necessitated the motion,
               the party or attorney advising that conduct, or both to pay the movant's reasonable
               expenses incurred in making the motion, including attorney's fees. But the court
               must not order this payment if:

               (i)    the movant filed the motion before attempting in good faith to obtain the
                      disclosure or discovery without court action;

               (ii)   the opposing party's nondisclosure, response, or objection was
                      substantially justified; or

               (iii) other circumstances make an award of expenses unjust.

(Emphasis added)

       Plaintiff respectfully states that sanctions are warranted. Defendants cannot, under any

reasonable interpretation of Rule 26, justify their refusal to produce the entire insurance policy.

Plaintiff attempted to obtain the policy on three separate occasions. Defendants offered no



                                                 5
Case 1:20-cv-00036-HYJ-SJB ECF No. 66, PageID.746 Filed 06/08/20 Page 8 of 8




explanation to Plaintiff other than stating that they complied with the court rule. Now, Plaintiff’s

counsel has spent considerable time and effort in drafting this motion to compel.

       Based upon the foregoing, Plaintiff requests this Honorable Court grant his Motion to

Compel and enter an Order requiring Defendants to produce a full and complete copy of the Lone

Star Alliance Professional Liability Insurance Policy within five (5) days, and Ordering sanctions

including costs and a reasonable attorney’s fee.

                                              Respectfully submitted,

                                              BUCKFIRE & BUCKFIRE, P.C.

                                      BY:      /S/   JENNIFER G. DAMICO
                                              JENNIFER G. DAMICO (P51403)
                                              Attorneys for Plaintiff
                                              29000 Inkster Road, Suite 150
                                              Southfield, MI 48034
                                              (248) 234-9828
                                              jennifer@buckfirelaw.com


June 8, 2020


                                   Certification of Compliance

       The undersigned hereby certifies that Plaintiff’s Brief in Support of Motion to Compel

including headings, footnotes, citations and quotations is 1522 words. The word processing

software used to generate the word court is Microsoft Office Home and Business 2016.

                                              /S/       JENNIFER G. DAMICO




                                                    6
